—In an action, inter alia, to recover possession of real property and to eject tenants therefrom, the defendants Ghazi Kayani, Roxanne Kayani, Josephine Robinson, Ha Ho Nam, Charlene Nelson, Robert Nelson, Peter Pang, Walter Welsh, Hosu Choi, Eugene Jenkins, Louisa Whittington, Andre Quattlebaum, John Greaves, Edwin Negron, Mocha Tomasz, Buky Adenegan, Ron Jon Sung, Aimee Benitez, Joo Cho Jung, William McDonald, Harry Chou, and Elizabeth Williams appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Vinik, J.), dated October 18, 1995, as granted the plaintiff’s motion for partial summary judgment and awarded the plaintiff possession of their premises.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
Under the facts of this case, the plaintiff can properly eject the appellants from the subject apartments. The appellants’ written leases, by their terms, had expired. Moreover, the appellants did not offer, and the plaintiff did not accept, any rent payments following the expiration of the leases. Therefore, no holdover tenancy was created and the plaintiff is entitled to eject the appellants from the subject apartments (see, Matter of Jaroslow v Lehigh Val. R. R. Co., 23 NY2d 991; Adams v City of Cohoes, 127 NY 175; Alleyne v Townsley, 110 AD2d 674).
In light of our determination, we need not reach the appellants’ remaining contentions. Ritter, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.